Van Voorhis and Keating, JJ.
(dissenting). The question boils down to whether the town ordinance has any reasonable relation to the health, morals, safety and welfare of the community. In this respect we have already upheld zoning ordinances which are really directed at esthetic values. But it seems to us that, in regulating the right to erect ground signs based on nothing more than ownership of the frontage property, the ordinance passes the bounds of anything having a reasonable relation to the police power.
The Trial Judge pointed out in his opinion, and we agree with him, that the result of upholding the statute would be to permit one sign right next to another if each parcel is separately owned, but to prohibit two signs separated by a great distance if they happened to be in common ownership. Perhaps a regulation which involved both ownership and a minimum footage for the placing of signs would be reasonable, e.g., in no case could more than one sign be placed within X number of feet of another. But an absolute and unbending fiat based on ownership seems to have no relationship whatever to the required standards and is, therefore, unreasonable.
Order affirmed, etc.